Citation Nr: 1708105	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma ("skin disability"), to include as due to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD) and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1969, with service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the Board in October 2009.  During the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  At the hearting, the Veteran submitted additional evidence and waived his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.800, 20.1304(c) (2016).  

The Veteran was scheduled for another Board hearing to be held in November 2015; however, he submitted a letter received in November 2015 stating that he was unable to attend his hearing, thus effectively withdrawing his hearing request.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

2.  The Veteran's skin disability, basal cell carcinoma, did not manifest during active service, nor does the evidence establish that such skin disability is otherwise related to service, to include as due to herbicide exposure in service. 

3.  Hypertension did not have its clinical onset in service, was not exhibited within the first post service year, is not otherwise related to active duty, and is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Basel cell carcinoma was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   

2.  Hypertension was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Skin Disability  

The Veteran asserts entitlement to service connection for basal cell carcinoma.  He specifically states that his cancer is due to in-service herbicide exposure during his active duty in Vietnam.  After a careful review of the evidence of record, the Board finds that service connection for basal cell carcinoma is not warranted, to include as secondary to herbicide exposure.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309 (e) (2016).

Military personnel records show that the Veteran served in the Republic of Vietnam, therefore exposure to herbicides is conceded.  However, presumptive service connection is not applicable to the Veteran's claim of service connection for his basal cell carcinoma as this disability is not one of the disabilities listed in 38 C.F.R. § 3.309 (e) that qualifies for presumptive service connection.

As such, the Board will not make a determination as to whether the Veteran is entitled to the presumption of exposure to herbicide in service, because his disability of basal cell carcinoma is not on the list of diseases covered by the presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of those skin disabilities.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted.

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's skin disability is directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.

The Veteran has been diagnosed with basal cell carcinoma in 2011 via biopsy.  As such, the Veteran has met the first requirement of service connection.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury  

On the Veteran's August 1969 Report of Medical Examination he was clinically evaluated as normal, to include skin, lymphatics.  There is no evidence of treatment for or complaints of a skin disability or condition in service.  


The Veteran underwent a VA examination in August 2016.  At that time, the examiner noted that the Veteran reported that he had a spot on his upper back almost five years prior to the examination.  An excision biopsy was performed and it revealed basal cell carcinoma.  The Veteran denied any kind of skin lesion in service including a diagnosis of skin cancer.  He stated that he served in Vietnam for 13 months and he has done a lot of fishing and hunting his whole life.  

At the conclusion of the examination, the examiner concluded that it was less likely than not (less than 50% probability) that the Veteran's skin disability was incurred in or caused by his active military service, including exposure to herbicides.  The examiner based his opinion on the following rationale: there was no diagnosis in service; the Veteran's separation physical was void of any kind of skin condition or treatment; and that the main risk factor for basal cell carcinoma is exposure to the sun and not herbicide exposure.  The Veteran reported to the examiner that he has fished and hunted regularly after service, and it is more like than not that is current diagnosis is due to prolonged and chronic sun exposure in his civilian life.  

The Veteran has made several statements that he believes his skin disability is due to his active service, and more specifically due to herbicide exposure in Vietnam.  While the Veteran is competent to give lay testimony; his contentions that his basal cell carcinomas is related to exposure to herbicides in service is not competent evidence of a relationship between the two.  The Veteran is a layperson, and has not shown that he has the knowledge or medical expertise or experience to provide such opinion as to the diagnosis or etiology of a skin condition as it would require knowledge of various skin diseases and interpretation of testing, laboratory work and biopsies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran was diagnosed with basal cell carcinoma many years after service and none of the evidence of record relates the Veteran's diagnosis to his active military service to include herbicide exposure.  As such, in the absence of any competent medical or lay evidence linking the Veteran's diagnoses of basal cell carcinomas to exposure to herbicides in service, the Board finds that service connection on a direct basis as due to herbicide exposure in service is not warranted. 

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension 

The Veteran has asserted entitlement to service connection for hypertension.  Specifically he has stated that his hypertension is directly related to service or is secondary to his service connected PTSD or diabetes mellitus.  After a careful reveiw of the evidence of record, the Board finds that service connection is not warranted. 
For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

In this case, the Veteran's August 2016, September 2013, and June 2010 VA examinations include diagnoses of hypertension.  Thus, a current diagnosis of hypertension has been demonstrated. 

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Hypertension, however, is not a disability listed in 38 C.F.R. § 3.309 (e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309 (e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hypertension did not manifest until many years after service.  According the Veteran's own history, he was not diagnosed with essential hypertension until 1978.  As such, there is no evidence of continuity of symptomatology since service and the provisions of §3.307 do not apply.  

The absence of any objective clinical evidence of hypertension more than nine years since service separation Veteran's separation from active service in August 1969 is one factor weighing against a finding that his current hypertension was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The Veteran primarily contends that his hypertension is related to his service-connected diabetes mellitus and/or PTSD.  

The Veteran underwent a VA examination in August 2016, and the examiner determined that it was less likely than not (less than 50% probability) that his hypertension was incurred in or caused by his active military service.  The Veteran's service treatment records do not reveal a diagnosis or treatment for hypertension in service.  On his August 1969 Report of Medical Examination, the Veteran's blood pressure was reported as 122/72.  The Veteran was first diagnosed with hypertension in 1978, per the Veteran's reported history.  This is a period of more than nine years after his separation from service.  

The Veteran underwent a VA examination in September 2013 to ascertain whether or not his diagnosis of hypertension was etiologically related to his service connected PTSD.  The examiner determined that it was less likely than not that the Veteran's hypertension was due to or the result of his service-connected PTSD.  The Veteran had normal blood readings in service.  The examiner noted that Veteran's PTSD may temporarily worsen his hypertension symptoms, but there was no documented study that state PTSD causes permanent problems that would lead to a diagnosis of hypertension or that PTSD would permanently worsen hypertension.  

The Veteran also underwent a VA examination in June 2010 to determine the etiology of his hypertension.  At that time he reported that he was diagnosed with hypertension in 1978, and that he had a heart attack in 1976.  The Veteran had a cardiac catheter in 1997 which revealed coronary artery blockage.  At that time of VA examination the Veteran's diagnoses of coronary artery disease and essential hypertension were continued.  After examining the Veteran, the VA examiner noted that it was less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus or PTSD.  Further, it was noted that the Veteran's essential hypertension is a natural progression of the disease to due to age and that his diabetes mellitus has not worsened his hypertension because there is no evidence of severe kidney disease or renal failure.  The Veteran's urinalysis and basis metabolic panel reveals normal renal function.  

The Veteran has expressed his belief that his current hypertension is related his service-connected diabetes mellitus and/or PTSD.  Nevertheless, the question of whether any such relationships exist is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 

To the extent that the Veteran is attempting to establish nexus through his own opinions, as a lay person he has not been shown to be capable of making such conclusions on such a medical matter in this instance.  The link between any current hypertension and service-connected diabetes and PTSD is one requiring specialized knowledge to understand the complex nature of internal body systems.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professional who provided the numerous VA opinions and subsequent addendum opinions to be of greater probative weight than the Veteran's more general lay assertions.

There is no other evidence of a relationship between the Veteran's current hypertension and service or a service-connected disability, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension manifested in service, manifested within a year after his August 1969 separation from service, is otherwise related to service, or is caused or aggravated by a service-connected disability. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided VA examinations in August 2016, September 2013 and June 2010, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2016 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for basal cell carcinoma is denied.  

Entitlement to service connection for hypertension is denied.  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


